internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-118387-02 cc psi b2 director sbse taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend husband wife trust date date farm property x y z issue whether income of a qtip_trust and a credit bypass_trust that is generated by farming activity and distributed by the trusts to an individual who is both the beneficiary and trustee of each trust is considered net_earnings_from_self-employment to the individual and subject_to self-employment_tax under sec_1402 of the internal_revenue_code conclusion the income of the qtip_trust and the credit bypass_trust that is derived from operations of a farm and distributed by the trusts to an individual who is both the beneficiary and trustee of each trust is not in itself considered net_earnings from self employment to that individual and subject_to self-employment taxes under sec_1402 of the internal_revenue_code however to the extent that the distributions are payments for any services that the individual is providing to the trusts as part of any trade_or_business of that individual such amounts will generally be considered net_earnings_from_self-employment subject_to self-employment taxes a determination should be made as to whether the payments received by the individual for any services that he or she provided as part of her trade_or_business to the trust were reasonable and of sufficient amount facts according to the trust instrument and other information provided to us husband and wife owned and operated a farm on date husband and wife created the trust a revocable_trust which was funded with the farm husband and wife were trustees of the trust according to the trust instrument all property placed in the trust while both husband and wife were alive was the community_property of the trustors upon the death of the husband on date wife became the sole trustee of the trust under the terms of the trust upon husband’s death three trusts were created survivor’s trust the qtip_trust and the credit bypass_trust the survivor’s trust is a revocable_trust the qtip_trust and the credit bypass_trust are irrevocable trusts the estate of the husband was generally allocated one-half to the survivor’s trust and one half to the qtip_trust a parcel of land property was allocated x to the qtip_trust y to the credit bypass_trust and z to the survivor trust the wife is the sole fiduciary and beneficiary of both the qtip_trust and the credit bypass_trust the wife is engaged in the trade_or_business_of_farming and as part of that business also participates in the operations and management of the farm trust distributions from the qtip_trust and the credit bypass_trust were reported on the wife’s form_1040 schedule e supplemental income and loss part iii the wife paid self-employment contributions act seca_tax on the distributions made by the survivor trust of farm income however seca_tax was not paid on the distributions from the qtip_trust or the credit bypass_trust of farm income law and analysis sec_1402 generally defines net_earnings from self- employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less deductions allowed by this subtitle which are attributable to such trade_or_business plus his distributive_share whether or not distributed of income or loss described in sec_702 from any trade_or_business carried on by a partnership of which he is a member with certain exceptions that are not applicable here sec_1_1402_a_-2 of the income_tax regulations provides that a trade_or_business must be carried on by the individual either personally or through agents or employees the regulation further provides a ccordingly income derived from a trade_or_business carried on by an estate_or_trust is not included in determining the net_earnings_from_self-employment of the individual beneficiaries of such estate_or_trust when the employment-tax provisions were enacted the congressional committee reports provided the trade_or_business must be carried on by the individual either personally or through agents or employees in order for the income to be included in his net_earnings form self-employment accordingly gross_income derived by an individual from a trade_or_business carried on by him does not include income derived by a beneficiary from an estate_or_trust even though such income is derived from a trade_or_business carried on by the estate_or_trust s rep no 81st cong 2nd sess 1950-2c b the requirement that income for purposes of sec_1402 of the code must be from the trade_or_business carried on by the individual is illustrated in revrul_59_162 1959_1_cb_224 the example in the revenue_ruling involves distribution of an insurance renewal commission under the terms of a contract between the husband and his insurance_company following the death of the husband the insurance renewal commission earned by the husband would be paid to the wife although the insurance renewals would be net_earnings_from_self-employment for the husband the ruling found that the insurance renewals would not be considered net_earnings from self- employment for the widow because they were not derived by a trade_or_business carried on by her see also revrul_59_168 1959_1_cb_625 sec_1402 of the code and the regulations thereunder provide that income derived from a trade_or_business maintained by trust is not included in determining net_earnings_from_self-employment by the individual beneficiaries thus where a trade_or_business is carried on by a_trust and not an individual the income derived from property maintained by the trust would not be includible in determining the net_earnings_from_self-employment of an individual beneficiary unless there is basis for disregarding the trust for purposes of the code and finding that the net_earnings are actually derived from a trade_or_business maintained by the individual beneficiary sec_301_7701-4 of the procedure and administration regulations addresses ordinary trusts and provides that the term trust as used in the internal_revenue_code refers to an arrangement created either by a will or by an inter_vivos declaration whereby trustees take title to property for the purpose of either protecting or conserving it for the beneficiaries under the ordinary rules applied in chancery or probate courts usually the beneficiaries of such a_trust do no more than accept the benefits thereof and are not the voluntary planners or creators of the trust arrangement however the beneficiaries of such a_trust may be the persons who create it and it will be recognized as a_trust under the internal_revenue_code if it was created for the purpose of protecting or conserving the trust property for beneficiaries who stand in the same relation to the trust as they would if the trust had been created by others for them generally speaking an arrangement will be treated as a_trust under the internal_revenue_code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual generally a grantor is treated as the owner of any portion of a_trust in which the grantor has certain powers or interests described in sec_673 through of the code based solely on the facts submitted and the representations made we conclude that the qtip_trust and credit bypass_trust qualify as trusts under sec_301_7701-4 prior to the death of husband husband and wife were treated as the owners of the trust under sec_671 through of the code however upon the death of husband the trust corpus was distributed into three separate trusts the qtip_trust the credit bypass_trust and the survivor’s trust wife is treated as the owner of survivor’s trust under sec_671 through of the code the qtip_trust and the credit bypass_trust the trusts in question are irrevocable trusts created at the death of husband the qtip_trust and the credit bypass_trust are not business trusts under sec_301 b see 86_tc_1207 income received from these trusts is separate from any income wife should receive for the performance of services as part of a trade_or_business on behalf of these trusts although we have found that the qtip_trust and the credit bypass_trust qualify as trusts under sec_301_7701-4 there could be an issue of whether the wife received adequate payments for the services she performed for the qtip_trust and the credit bypass_trust as part her trade_or_business_of_farming in this regard we suggest that a determination be made whether the wife received payments that were reasonable and of sufficient amount for services that she provided to the qtip_trust and the credit bypass_trust as part of a trade_or_business caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
